Urstadt Biddle Properties Inc. Acquires a 66.67% interest in a 193,000 Square foot grocery anchored shopping center in Carmel, New York (Putnam County) and a 100% interest in 32,000 square feet of retail and office space in Katonah, New York (Westchester County) For further information Contact:Willing L. Biddle, COO, John T. Hayes, CFO or James Aries, Director of Acquisitions Urstadt Biddle Properties Inc. (203) 863-8200 GREENWICH, CONNECTICUT – April 19, 2010…Urstadt Biddle Properties Inc. (NYSE:UBA and UBP) announced today that last week it acquired two properties in its core marketplace.On April 16, 2010, the Company, through a wholly owned subsidiary, acquired a 66.67% equity interest in the Putnam Plaza Shopping Center; a 193,000 square foot grocery anchored shopping center in Carmel, New York, located in Putnam County for $6.2 million, inclusive of closing costs.At closing the joint venture borrowed $21.0 million secured by a first mortgage on the property.The mortgage has an initial term of five years at a fixed interest rate of 6.2% with a five year extension right.The Company’s investment was funded with borrowings on its unsecured line of credit. Located on the heavily traveled Route 6 corridor, the property is the dominant shopping center in Carmel, New York and is anchored by a 62,000 square foot Hannaford Brothers Supermarket.Other tenants in the shopping center include: NY Sports Club, Rite-Aid, Radio Shack, Starbucks Coffee and Dress Barn.Urstadt Biddle Properties Inc. will be the exclusive leasing and management agent for the property. On April 14, 2010, the Company, through a wholly owned subsidiary, purchased three contiguous mixed use neighborhood retail and office properties totaling 32,000 square feet in the affluent Hamlet of Katonah, New York located in the Town of Bedford, Westchester County, for $8.6 million, inclusive of closing costs.The properties were acquired with available cash and borrowings under the Company’s unsecured line of credit.There are no mortgages on the properties.The Katonah properties are located in the main shopping thoroughfare in downtown Katonah, walking distance from the
